Citation Nr: 1507587	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine (cervical spine disorder). 

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left upper extremity radiculopathy prior to May 8, 2014 and in excess of 30 percent for left upper extremity radiculopathy on and after May 8, 2014. 

3.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected cervical spine disorder.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected cervical spine disorder and service-connected PTSD.  

6.  Entitlement to service connection for tinnitus. 
7.  Entitlement to an effective date earlier than February 21, 2008 for the grant of service connection for cervical spine disorder. 

8.  Entitlement to an effective date earlier than February 21, 2008 for the grant of service connection for left upper extremity radiculopathy. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1978.  In addition, he served in the Army National Guard of Rhode Island from May 1978 to July 1983 and the Air National Guard of Rhode Island from July 1983 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, August 2009, December 2012, June 2014, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

By way of background, this case was before the Board in November 2012 and June 2014.  In November 2012, the Board denied entitlement to bilateral hearing loss and granted service aggravation of pre-existing degenerative disc disease of the cervical spine and left upper extremity radiculopathy.  The November 2012 Board decision also remanded the issues of entitlement to service connection for PTSD, back disorder, erectile dysfunction, and sleep apnea.  In September 2013, the Court vacated the November 2012 Board decision only insofar as it failed to address the issue of entitlement to service connection for tinnitus and remanded the matter to the Board for further action consistent with an August 2013 Joint Motion for Partial Remand.  In the June 2014 Board decision, the Board remanded the issue of entitlement to service connection for tinnitus, as well as the issues of entitlement to a higher initial rating for cervical spine disorder and left upper extremity radiculopathy.  

In August 2014, the RO granted entitlement to service connection for erectile dysfunction and assigned a noncompensable rating.  To this date, the Veteran has not disagreed with the assigned rating.  As such, this issue is no longer before the Board.  A July 2014 rating decision granted entitlement to service connection for PTSD and assigned a 50 percent rating.  The Veteran filed a September 2014 notice of disagreement and to this date, the RO has not yet issued a statement of the case.  As such, this issue is within the jurisdiction of the Board.  The remaining issues addressed in the November 2012 and June 2014 Board decisions are also currently before the Board, as well as the issues of entitlement to an earlier effective date for the grant of service connection for cervical spine disorder and left upper extremity radiculopathy.  

The issue of entitlement to TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran stated during his June 2014 VA PTSD examination that he has not worked since his medical discharge from the National Guard.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.    

The issues of entitlement to service connection for back disorder and sleep apnea; entitlement to higher initial ratings for PTSD, cervical spine disorder, and left upper extremity radiculopathy; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that tinnitus had its onset during service. 

2.  The Veteran's service connection claim for a neck injury was filed on February 21, 2008, more than one year after separation from service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  An effective date earlier than February 21, 2008 for the grant of service connection for cervical spine disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

3.  An effective date earlier than February 21, 2008 for the grant of service connection for left upper extremity radiculopathy is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim for Tinnitus

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Active military, naval, and air service includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a), 3.7(r) (2014).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has tinnitus related to his National Guard service as he was exposed to loud noise from equipment in the military.  During the Veteran's July 2009 VA examination, the examiner diagnosed the Veteran with bilateral constant tinnitus.  He reported that he experienced constant humming and that he had noticed tinnitus while in the military in 1980.  

The Veteran's military occupational specialties included automotive repairman, information management, and logistics technician.  Thus, the Board finds that the Veteran had some acoustic trauma during his service.  

While the Veteran's service records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began during his National Guard service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In light of his competent statements that tinnitus began while he was in the military and his service as an automotive repairman, the Board finds that the Veteran's tinnitus had its onset during his military service.  After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.        

Earlier Effective Date Claim 

In regards to a claim for an earlier effective date, the application of the law to the undisputed facts is dispositive and thus, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002). 

By way of background, the Veteran filed a service connection claim for a neck injury on February 21, 2008.  The Veteran also filed a service connection claim for a left arm, shoulder, and hand condition in April 2008.  The RO denied these service connection claims in January 2009.  The Veteran then filed a timely notice of disagreement as to the service connection claims for left shoulder and neck. These issues were before the Board in November 2011 and the Board granted service connection for degenerative disc disease of the cervical spine.  The Board interpreted the service connection claim for left shoulder condition as a service connection claim for radiculopathy and granted service connection left upper extremity radiculopathy.  

In December 2012, the RO implemented the Board's grant of these issues and assigned an effective date of February 28, 2008 for both of these issues.  The Veteran disagreed with this assigned effective date in December 2012 and contended that the RO received the claim on February 21, 2008.  An earlier effective date of February 21, 2008 was then granted for both of these issues in August 2013.  

The Veteran contends that he is entitled to an effective date earlier than February 21, 2008 for the grant of service connection for cervical spine disorder and left upper extremity radiculopathy.  However, he does not contend that he filed a service connection claim earlier than February 21, 2008.  

Under the law, the effective date for a grant of service connection disability benefits on the basis of an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 5110 (West 2014).  Disability compensation under direct service connection may alternately be effective the day following separation from active service if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).    

Here, the original service connection claim for a neck injury was received on February 21, 2008, more than one year after the Veteran's separation from service.  As such, the RO assigned the earliest possible effective date for the grant of service connection for cervical spine disorder.  Although the service connection claim for a left shoulder injury was received in April 2008, the RO assigned an effective date of February 21, 2008 for the grant of service connection for left upper extremity radiculopathy, which the Board notes is the date of the service connection neck injury claim.  As such, the RO has assigned the earliest possible effective date for the grant of service connection for cervical spine disorder and left upper extremity radiculopathy.  Thus, under the law, there is no basis to assign an earlier effective date for the grant of service connection for cervical spine disorder and left upper extremity radiculopathy.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).     
    

ORDER

Service connection for tinnitus is granted.  

Entitlement to an effective date earlier than February 21, 2008 for the grant of service connection for cervical spine disorder is denied. 

Entitlement to an effective date earlier than February 21, 2008 for the grant of service connection for left upper extremity radiculopathy is denied.  


REMAND

The Board finds that the issues of entitlement to a higher rating for cervical spine disorder and left upper extremity radiculopathy must be remanded.  The Veteran was afforded a VA cervical spine and nerve examination in May 2014.  Initially, the Board notes that the May 2014 examiner stated that he did not review the claims file or any treatment records.  On page 2 of the examination report, the examiner did not indicate that the Veteran has a diagnosis of intervertebral disc syndrome (IVDS) of the cervical spine but on page 7 of the examination report he stated that the Veteran does have IVDS of the cervical spine.  Moreover, even though the examiner stated that he did not review treatment records, he concluded that the Veteran had a total duration of at least six weeks of incapacitating episodes during the past twelve months due to IVDS.  The Board finds that a clarification of this statement is required since an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, IVDS Formula, note 2.  

Moreover, the Board notes that on page 7 of the May 2014 cervical spine examination report, the examiner states that the Veteran has severe radiculopathy of the left upper extremity and indicated C5/C6 nerve root involvement.  On page 14 of the examination report, the examiner described the C5/C6 nerve root involvement as moderate.  As such, a clarification is required as to the severity of the Veteran's left upper extremity radiculopathy. 

In July 2014, the RO granted entitlement to service connection for PTSD and assigned a 50 percent rating.  The Veteran filed a September 2014 notice of disagreement as to the initial rating.  A statement of the case has not yet been issued regarding entitlement to an initial rating in excess of 50 percent for PTSD.  As such, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          

In November 2012, the Board remanded the issues of entitlement to service connection for back disorder and sleep apnea.  The Veteran contended that these conditions were related to service or related to his service-connected disorders.  The Veteran's June 2014 and July 2014 VA examination reports did not adequately consider whether the Veteran's back disorder and sleep apnea were aggravated by his service-connected disorders.  See El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013).  Thus, medical opinions should be obtained to determine if the Veteran's back disorder and sleep apnea were aggravated by his service-connected disorders.      

As discussed above, the Veteran stated during his June 2014 VA PTSD examination that he has not worked since his medical discharge from the National Guard due in part to his neck disorder.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  The Board finds that a VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a statement of the case regarding the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran and his representative should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal. 

2.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

3.  Obtain outstanding pertinent VA medical records, as well as any additional pertinent records identified by the Veteran during the course of the remand following the receipt of any necessary authorizations.  Associate these records with the claims file.  Specifically inform the Veteran to identify any medical provider who has prescribed bed rest due to his cervical spine disorder.    

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his back disorder and sleep apnea, as well as the extent and severity of his cervical spine disorder and left upper extremity radiculopathy.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his cervical spine disability and his left upper extremity radiculopathy.  The claims file should be sent to the examiner who conducted the May 2014 VA spine examination, or if the examiner is no longer available, a suitable replacement.
  
The examiner is to identify all cervical spine orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine, i.e., the extent of the Veteran's pain-free motion.  

After reviewing the claims file, to include the May 2014 VA examination report, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, after reviewing the claims file, to include the May 2014 VA examination report, the examiner should discuss the nature and severity of the Veteran's left upper extremity radiculopathy.  Specifically, the examiner should discuss whether the left upper extremity radiculopathy results in complete or incomplete paralysis of the radicular group and if it is incomplete, whether it is mild, moderate, or severe.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6.  After associating any pertinent, outstanding records, send the Veteran's claims file to the examiner who conducted the June 2014 VA examination, or if the examiner is no longer available, a suitable replacement, to require that the examiner prepare an addendum to the June 2014 VA examination report.  The claims file should be made available to and reviewed by the evaluator.  

The evaluator should consider the Veteran's contention that his back disorder is either related to his service-connected neck disorder or his January 1997 injury when he fell carrying equipment.  By way of background, the Veteran injured his neck in February 1991 and January 1997.  The Board granted service connection for his cervical spine disorder in November 2011 on the basis that the January 1997 injury aggravated the pre-existing February 1991 cervical spine injury.  

The evaluator should review the claims file, to include 
a January 1997 initial assessment of muscle strain, a December 1999 notation that the Veteran reported a burning sensation in his lower back and twitching sensation in his back since the 1991 injury; September 2004 and December 2004 records which note that the Veteran had back problems from the 1991 injury; and a June 1999 record which noted that muscle twitches in the back was not likely related to his cervical disc disease.   

The evaluator shall opine as to whether it is at least as likely as not that the Veteran's back disorder had its onset in service or is related to service, to specifically include the January 1997 fall.  

The evaluator shall also opine as to whether it is at least as likely as not that his back disorder was caused or aggravated by his service-connected cervical spine disorder.      

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

7.  After associating any pertinent, outstanding records, send the Veteran's claims file to the examiner who conducted the July 2014 VA examination, or if the examiner is no longer available, a suitable replacement, to require that the examiner prepare an addendum to the July 2014 VA examination report.  The claims file should be made available to and reviewed by the evaluator.  

The examiner shall consider the Veteran's contention that his sleep apnea is caused or aggravated by his service-connected PTSD or service-connected cervical spine disorder.  The Veteran was granted service-connected for PTSD on the basis of an in-service personal assault.  The Veteran contends that his sleep apnea could be caused by the physical trauma of the in-service personal assault or the January 1997 neck injury.  The Veteran also submitted resources regarding the relationship between sleep apnea and PTSD. 

After reviewing the claims file and the Veteran's contentions, the evaluator shall opine as to whether it is at least as likely as not that the Veteran's sleep apnea had its onset in service or is related to service.  

The evaluator shall also opine as to whether it is at least as likely as not that his sleep apnea was caused or aggravated by his service-connected cervical spine disorder or his service-connected PTSD, to include the in-service personal assault and the January 1997 neck injury.      

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

8.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling, as well as any problems with communication, concentration, and inter-personal relationships.  

8.  Readjudicate the claims.  Then, adjudicate the TDIU claim.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


